Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                          Illinois Official Reports                          accuracy and
                                                                             integrity of this
                                                                             document
                                  Supreme Court                              Date: 2018.08.15
                                                                             08:00:06 -05'00'




                           People v. Coats, 2018 IL 121926




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:               LESHAWN COATS, Appellant.



Docket No.           121926



Filed                January 19, 2018



Decision Under       Appeal from the Appellate Court for the First District; heard in that
Review               court on appeal from the Circuit Court of Cook County, the Hon.
                     Vincent M. Gaughan, Judge, presiding.



Judgment             Affirmed.


Counsel on           Michael J. Pelletier, State Appellate Defender, Patricia Mysza, Deputy
Appeal               Defender, and Samuel M. Hayman, Assistant Appellate Defender, of
                     the Office of the State Appellate Defender, of Chicago, for appellant.

                     Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
                     Solicitor General, and Michael M. Glick and Retha Stotts, Assistant
                     Attorneys General, of Chicago, of counsel), for the People.


Justices             JUSTICE THEIS delivered the judgment of the court, with opinion.
                     Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride,
                     Garman, and Burke concurred in the judgment and opinion.
                                                OPINION

¶1       Following a bench trial in the circuit court of Cook County, defendant Leshawn Coats was
     convicted of several offenses, including being an armed habitual criminal (720 ILCS
     5/24-1.7(a) (West 2012)) and armed violence (id. § 33A-2(a)). The trial court sentenced him to
     7 years in prison on the armed habitual criminal count, consecutive to a term of 15 years in
     prison on the armed violence count. Defendant appealed, contending that his convictions were
     predicated on the same physical act of gun possession in violation of the one-act, one-crime
     rule. The appellate court concluded that the one-act, one-crime rule did not prohibit the
     multiple convictions. 2016 IL App (1st) 142028-U. For the reasons that follow, we affirm the
     judgment of the appellate court.

¶2                                         BACKGROUND
¶3       In June 2013, Chicago police officer Edwin Utreras was part of a team executing a search
     warrant at a two-flat basement apartment in Chicago. After forcing entry into the apartment
     and detaining four individuals, Utreras and his team approached a locked, rear room. They
     knocked on the door and heard people shuffling around inside the room, but nobody answered
     the door. Utreras’s partner then forced entry into the room, where Utreras saw defendant
     holding a handgun in his left hand and two plastic bags in his right hand, which he was placing
     on a window ledge.
¶4       Utreras recovered a .45-caliber handgun loaded with nine live rounds of ammunition, as
     well as both bags. Inside one bag was a clear bag containing 53 smaller bags of suspected crack
     cocaine and one “knotted bag” containing suspected crack cocaine. Inside the other bag was a
     clear plastic bag containing 92 bags of suspected heroin. Drugs were also recovered in other
     areas of the room, including suspected heroin recovered from the refrigerator. The police also
     recovered cash currency, ammunition, and narcotics packaging materials. The contents of the
     plastic bags were tested. The parties stipulated that a chemist verified the contents of the plastic
     bags defendant was holding, which contained over 15 grams of heroin. The parties also
     stipulated to defendant’s prior convictions for robbery and aggravated robbery.
¶5       The trial court found defendant guilty of being an armed habitual criminal, armed violence,
     and two counts of possession of a controlled substance (heroin) with intent to deliver. The
     possession counts merged into the armed violence count. Defendant was sentenced to 7 years
     in prison on the armed habitual criminal count to run consecutively to a term of 15 years in
     prison on the armed violence count.1
¶6       On appeal, defendant argued for the first time that his convictions for both armed violence
     and armed habitual criminal violated the one-act, one-crime rule because they were predicated
     on the same physical act of gun possession. After reviewing the claim under the second prong
     of the plain error doctrine, the appellate court affirmed, finding that the offenses did not result


         1
          Consecutive sentences were mandated under section 5-8-4(d)(3) of the Unified Code of
     Corrections where defendant was convicted of armed violence based upon the predicate offense of a
     violation of subsection (a) of section 401 of the Illinois Controlled Substances Act (720 ILCS 570/401
     (West 2012)). 730 ILCS 5/5-8-4(d)(3) (West 2012).

                                                   -2-
       from precisely the same physical act and that neither offense was a lesser-included offense of
       the other. 2016 IL App (1st) 142028-U, ¶¶ 27-29.
¶7         In reaching its conclusion that the multiple convictions did not violate the one-act,
       one-crime rule, the court recognized a conflict between the Second District decision in People
       v. Williams, 302 Ill. App. 3d 975 (1999), and the Fourth District’s decision in People v. White,
       311 Ill. App. 3d 374 (2000). 2016 IL App (1st) 142028-U, ¶¶ 25-27. The appellate court found
       White to be more persuasive. Id. ¶ 27. We allowed defendant’s petition for leave to appeal. Ill.
       S. Ct. R. 315 (eff. Mar. 15, 2016).

¶8                                                 ANALYSIS
¶9          Initially, defendant recognizes that he has forfeited his one-act, one-crime argument by
       failing to raise it before the trial court, but he seeks review under the plain error doctrine. The
       plain error doctrine allows a reviewing court to consider an unpreserved error “(1) when ‘a
       clear or obvious error occurred and the evidence is so closely balanced that the error alone
       threatened to tip the scales of justice against the defendant, regardless of the seriousness of the
       error,’ or (2) when ‘a clear or obvious error occurred and that error is so serious that it affected
       the fairness of the defendant’s trial and challenged the integrity of the judicial process,
       regardless of the closeness of the evidence.’ ” People v. Sebby, 2017 IL 119445, ¶ 48 (quoting
       People v. Piatkowski, 225 Ill. 2d 551, 565 (2007)).
¶ 10        The State maintains that defendant has forfeited his plain error argument because he failed
       to show that the claimed error was clear or obvious. We disagree. This court has previously
       explained that one-act, one-crime violations fall within the second prong of the plain error
       doctrine as an obvious error so serious that it challenges the integrity of the judicial process.
       People v. Nunez, 236 Ill. 2d 488, 493 (2010); see also People v. Artis, 232 Ill. 2d 156, 168
       (2009) (protections afforded to defendants by the one-act, one-crime rule are integral to
       maintaining the integrity of the judicial process); In re Samantha V., 234 Ill. 2d 359, 378-79
       (2009) (a one-act, one-crime violation “satisf[ies] the second prong of the plain-error test”).
       Thus, despite the forfeiture, we will address defendant’s argument under the second prong of
       the plain error doctrine.
¶ 11        We first consider whether a one-act, one-crime error occurred. In People v. King, 66 Ill. 2d
551, 566 (1977), this court held that a criminal defendant may not be convicted of multiple
       offenses when those offenses are all based on precisely the same physical act. Although this
       rule is not derived from the constitutional prohibition against double jeopardy, we have
       continued to reaffirm and adhere to it over the last four decades based on the prejudice that
       results when there are multiple convictions for precisely the same criminal conduct. Artis, 232
Ill. 2d at 164-68.
¶ 12        Whether a violation of the rule has occurred is a question of law, which we review de novo.
       People v. Robinson, 232 Ill. 2d 98, 105 (2008). In making that determination, this court has
       long followed a two-step analysis. People v. Rodriguez, 169 Ill. 2d 183, 186 (1996). First, the
       court ascertains whether the defendant’s conduct consisted of a single physical act or separate
       acts. Id. If it is determined that the defendant committed multiple acts, the court then moves to
       the second step and determines whether any of the offenses are lesser-included offenses. Id. If
       none of the offenses are lesser-included offenses, then multiple convictions are proper. Id.



                                                    -3-
¶ 13                                     A. One Act or Several Acts
¶ 14        We must first determine whether defendant’s conduct consisted of separate physical acts or
       a single physical act. Defendant maintains that his armed violence conviction was carved from
       precisely the same physical act as his armed habitual criminal conviction because they both
       arose from his act of possessing the handgun. We disagree.
¶ 15        The definition of an “act,” as stated in King, is “any overt or outward manifestation which
       will support a different offense.” King, 66 Ill. 2d at 566. Although defendant is correct that
       both offenses shared the common act of possessing the handgun, under the definition outlined
       in King, “ ‘[a] person can be guilty of two offenses when a common act is part of both
       offenses’ ” (Rodriguez, 169 Ill. 2d at 188 (quoting People v. Lobdell, 121 Ill. App. 3d 248, 252
       (1983))) “or part of one offense and the only act of the other offense” (Lobdell, 121 Ill. App. 3d
       at 252).
¶ 16        Several examples illustrate this application of King. Most notably, in Rodriguez, the
       defendant was convicted of aggravated criminal sexual assault and home invasion. Although
       both offenses shared the common act of the defendant threatening the victim with a gun, the
       defendant’s unlawful entry into the victim’s bedroom was a separate act that supported the
       home invasion offense. Rodriguez, 169 Ill. 2d at 188-89. We explained that, “ ‘[a]s long as
       there are multiple acts as defined in King, their interrelationship does not preclude multiple
       convictions.’ ” (Emphasis omitted.) Id. at 189 (quoting People v. Myers, 85 Ill. 2d 281, 288
       (1981)); see also People v. McLaurin, 184 Ill. 2d 58, 105 (1998) (holding that multiple
       convictions for intentional murder and home invasion were proper because, although both
       involved the same physical act of setting a fire, the physical act of entering the dwelling of the
       victim was a separate act that supported the home invasion offense); People v. Marston, 353
Ill. App. 3d 513, 519 (2004) (holding that multiple convictions for home invasion and
       aggravated battery were proper despite the common act of striking the victim with a pole where
       the defendant’s entry into the home was a separate act that supported the home invasion
       conviction); Lobdell, 121 Ill. App. 3d at 252 (holding that multiple convictions for residential
       burglary and home invasion were proper because, despite the one act of entry into the victim’s
       home which served as the basis for both convictions, the home invasion offense involved an
       additional act of intentional injury and, therefore, the two offenses were not carved from
       precisely the same physical act); People v. Tate, 106 Ill. App. 3d 774, 778-79 (1982) (holding
       that multiple convictions for home invasion and aggravated battery were proper despite the
       common act of stabbing the victim where the unlawful entry was a separate act applicable only
       to the home invasion offense).
¶ 17        The facts of this case reveal that defendant’s conduct consisted of two physical acts:
       possession of the handgun and possession of the drugs. Although the two offenses shared the
       common act of possession of the handgun, which served as a basis for both convictions,
       defendant’s armed violence conviction involved a separate act, possessing the drugs. That act
       was applicable only to the armed violence offense. Since the possession of the handgun was
       only part of the conduct which formed the basis for the separate armed violence conviction, the
       two offenses were not carved from precisely the same physical act.
¶ 18        Defendant recognizes our holding in Rodriguez but, nevertheless, maintains that the King
       analysis implicitly requires a determination of whether the offenses share a “crucial” act. He
       articulates the rule as follows: If the two offenses share a common act that formed the “crux” or


                                                   -4-
       “essence” of the crime, multiple convictions cannot stand. Defendant cites decisions from this
       court that he argues cannot otherwise be reconciled without applying this rule, particularly our
       decision in McLaurin. Under defendant’s construction of King, he asserts that the possession
       of the handgun was the “crux” of both offenses and, therefore, both convictions cannot stand.
       We need not consider whether possession was the “crux” of both offenses because we reject
       defendant’s construction of King.
¶ 19       In the four decades since King was decided, we have never applied the one-act, one-crime
       rule in the manner defendant urges here. Further, our decision in McLaurin, 184 Ill. 2d 58, does
       not support the adoption of defendant’s “crux” theory. In that case, the defendant’s conduct
       involved entering the victim’s house, tying him up, and setting him on fire. The defendant was
       convicted of several offenses including, inter alia, first degree murder, home invasion,
       aggravated arson, and residential burglary. He made several one-act, one-crime assertions
       involving the four convictions. As previously explained, his convictions for murder and home
       invasion could both stand because, although the murder and home invasion offenses shared the
       common act of setting the fire, the additional physical act of unlawfully entering the dwelling
       of the victim supported the home invasion conviction. Id. at 105.
¶ 20       The defendant then argued that his conviction for residential burglary must be vacated
       because it was predicated on the same unauthorized entry that established the conviction for
       home invasion. We agreed. Although not expressly stated, our reasoning was not based on any
       determination of the “crux” or “essence” of the crimes. Instead, our rationale is evident from
       reviewing the defendant’s conduct in relation to all of the convictions. Under the
       circumstances, not only did the offense of residential burglary share the common act of
       unlawful entry, there was no additional act that could support a separate offense because the
       act of setting the fire had already been attributed to the murder conviction. Id. at 105-06.
       Similarly, the aggravated arson conviction and the murder conviction were both carved from
       precisely the same physical act of setting the fire, and there was no additional physical act that
       could support the separate aggravated arson offense. Accordingly, under one-act, one-crime
       principles, the defendant was properly convicted of two offenses for two separate physical
       acts—the unlawful entry and the setting of the fire. Contrary to defendant’s contention, the
       result in McLaurin is indeed consistent with this court’s construction of King and our decision
       in Rodriguez.
¶ 21       Next, defendant asserts that King’s application here is irreconcilable with the notion that
       one cannot be convicted of both intentional and felony murder of the same victim despite the
       fact that felony murder involves a separate act in addition to the acts which caused the
       death—namely, the predicate felony. Defendant maintains that the only way to reconcile the
       inconsistency is to consider the “crux” of the crime, which he characterizes as the act or acts
       which caused the death. Again, we need not consider the “crux” of the offenses in one-act,
       one-crime analysis to reconcile King in the felony murder context with its application here.
¶ 22       The offense of first degree murder is set forth in section 9-1(a) of the Criminal Code of
       2012. 720 ILCS 5/9-1(a) (West 2016). In that statute, the Illinois General Assembly provided
       for three ways to commit one offense: intentional, knowing, and felony murder. Id. As we have
       previously explained, the different theories embodied in the murder statute are merely different
       ways to commit the same offense. Id.; People v. Smith, 233 Ill. 2d 1, 16 (2009).



                                                   -5-
¶ 23       Although felony murder involves an additional physical act beyond the acts that cause the
       death, the legislature has determined that there is only one offense of murder. Under King,
       felony murder is not a separate offense but, rather, a separate theory of the same offense. See
       King, 66 Ill. 2d at 566. Accordingly, a defendant cannot be convicted of both the intentional
       murder and felony murder of the same victim.
¶ 24       Defendant is correct that in certain circumstances convictions for multiple counts of the
       same offense can be proper. In those cases, the question for the court would be to determine the
       legislative intent behind the statute and to determine whether there is evidence to support
       multiple violations of the statute. See, e.g., People v. Butler, 64 Ill. 2d 485, 489 (1976)
       (upholding two convictions for armed robbery where the defendant threatened the use of force
       against two people and the statute defined the criminal act as being directed against the
       person); People v. Angarola, 387 Ill. App. 3d 732, 740 (2009) (noting that under the forgery
       statute, the legislature recognized that a defendant can be properly charged based on each stage
       of the process, allowing a defendant to be convicted for both the act of making the forged
       document and the act of delivering the forged document). In this case, multiple counts of the
       same offense are not at issue. Thus, those types of legislative considerations are not applicable
       here.
¶ 25       Lastly, we are asked to reconcile the two conflicting outcomes in the appellate court cases
       of Williams and White. Again, we need not apply defendant’s “crux” theory to analyze these
       cases. In both cases, the defendants were convicted of armed violence predicated on being
       armed while in possession of a controlled substance (720 ILCS 5/33A-2 (West 1996)) and
       unlawful possession of a weapon by a felon (id. § 24-1.1(a)). In Williams, the officer found a
       gun and a bag of cocaine in a car where defendant had been sitting. The court held that the
       simultaneous possession of the gun and drugs was a common act that could not support
       convictions for both offenses. Williams, 302 Ill. App. 3d at 978. In White, the defendant was
       arrested while in possession of a gun and cocaine. The court disagreed with Williams,
       concluding that the possession of the gun and the drugs were separate acts. White, 311 Ill. App.
3d at 386.
¶ 26       Defendant initially maintained before this court that Williams was correctly reasoned, but
       he acknowledged at oral argument that the holding in Williams is erroneous. Two separate acts,
       possession of the gun and possession of the drugs, do not become one common act solely by
       virtue of being proximate in time. People v. Almond, 2015 IL 113817, ¶ 48 (stating that
       although defendant’s possession of two separate and distinct items of contraband was
       simultaneous, “that factor alone does not render his conduct a ‘single act’ for purposes of the
       one-act, one-crime rule”). Additionally, as we explained in Rodriguez, a defendant can be
       convicted of two offenses even when they share a common act, as long as there is an additional
       act that can support a separate offense. Rodriguez, 169 Ill. 2d at 189. As the court in White
       concluded, the defendant’s possession of the gun was an act distinct from the defendant’s
       possession of the drugs which could support the separate offense of armed violence.
       Consequently, based on this court’s precedent, Williams misapplied the one-act, one-crime
       rule. We therefore expressly overrule it.
¶ 27       We acknowledge that in White, the court appears to have created some confusion in
       ascertaining what conduct constitutes an “act” under King. The court reasoned that “[a]lthough
       both offenses shared the common act of possession of a weapon, armed violence required the


                                                   -6-
       additional act of possession of the drugs, and unlawful possession of a weapon by a felon
       required the additional element of status as a felon.” (Emphasis added.) White, 311 Ill. App. 3d
       at 386. A felon’s status is not an “act” but, rather, a state of being. To clarify, a defendant’s
       status is not factored into the first part of the King analysis to determine whether a defendant’s
       conduct consists of one act or several acts. Nevertheless, the holding in White is ultimately
       correct because the gun possession and the drug possession were separate acts.
¶ 28       In sum, under the first step in the one-act, one-crime analysis, defendant’s conduct
       consisted of multiple acts. We next consider the second step.

¶ 29                                   B. Lesser-Included Offenses
¶ 30       Under the second step in the one-act, one-crime analysis the court determines whether any
       of the offenses are lesser-included ones. The appellate court, applying the charging instrument
       approach, found that the offenses here were not lesser included where each charging
       instrument did not set out the main outline for the other offense. 2016 IL App (1st) 142028-U,
       ¶ 29. Defendant does not challenge that finding here. However, in the interest of maintaining a
       sound body of precedent, we note that the appellate court erroneously applied the charging
       instrument approach to that determination, relying on People v. Pena, 317 Ill. App. 3d 312, 323
       (2000). As we have explained, when the issue of lesser-included offenses arises in the context
       of a one-act, one-crime issue where the defendant was convicted of both offenses, we apply the
       abstract elements approach as opposed to determining whether an uncharged offense is a
       lesser-included offense to a charged offense using the charging instrument approach. People v.
       Miller, 238 Ill. 2d 161, 166 (2010). Nevertheless, employing that approach would not have
       changed the result in this case. Compare 720 ILCS 5/33A-2 (West 2012), with id.
       § 24-1.7(a)(1).

¶ 31                                       CONCLUSION
¶ 32       For the reasons set forth above, we conclude that defendant’s convictions were proper
       under the one-act, one-crime rule. Accordingly, because we find no error, there is no plain
       error. We affirm the judgment of the appellate court, which affirmed the judgment of the
       circuit court.

¶ 33      Affirmed.




                                                   -7-